DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  claims 1-10 in the reply filed on 4/23/2021 is acknowledged. 
This application is in condition for allowance except for the presence of claims 11-20  directed to  non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Drawings
Replacement drawings have been entered
New claim 21 has been added

Reasons for Allowance

Claims 1-10 and 21 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 1-10 and 21 are allowed because the prior art of record Perez, Porter, MadeHow does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires a frozen confection with a frozen edible core coupled to the stick and having an outer surface, in combination with a shell made from a gelatin-based candy product that interfaces with the outer surface of the frozen edible core and that comprises about 25 to about 85 wt. % invert sugar, about 4 to about 8 wt. % of a gelling component gelatin, wherein the gelling component is gelatin and wherein the gelatin has a bloom number of about 150 to about 225, and about 5 to about 20 wt. % water such that the shell is adapted to remain pliable at a temperature below 50 C. for ease of consumption and soft mouth feel for a consumer.


Cited art to Perez teaches Perez teaches overlapping ranges of 30-50% sucrose, 3-10% gelatin, 20-35% sugar sweetener, and 30-50% glucose syrup in an aqueous base. Porter teaches that glucose syrup may be selected from invert sugar. However, Perez in view of Porter, MadeHow, and PrairieMoon all together do not teach the core of ice cream with gelled coating comprsing gelatin in the claimed bloom strength and claimed concentration of 4-8% by weight of gelling component combined so that the shell is adapted 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791